Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 10/21/2020 has been entered.  Claims 13-32 are pending. Claims 1-12 have been previously canceled without prejudice.

Claim Objections
Claims 1, 22 and 31 are objected to because of the following informalities: 
Claim 1:
Lines 10-11 recites “selecting at least one visual objection, of the one or more visual objects” (emphasis added), wherein the emphasis added is referred to “a document having one or more visual objects” (recited in line 2) OR “the closed region including one or more visual objects” (recited in lines 5-6). 
Claims 22 and 31 have similar issue as pointed out in claim 1 above. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  13-17,22-26, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Publication No. 20160275702 and further in view of Allred et al. (Allred), US Patent Application Publication No. US 2016/0063722 A1 (Allred is from IDS filed on 09/03/2019).

Regarding Claim 13, Reynolds teaches:
A computer-implemented method for visually interacting with a document having one or more of visual objects (Reynolds, Abstract, disclose an illustrative digital image painting application enable a user to apply painting on a digital image (document) having areas or objects (paragraph [0059])), the method comprising:
accessing the document, the document including a closed region characterized by an open area boundary surrounding an open area, the closed region including one or more visual objects (Reynolds, Figs. 13-14, paragraphs [0059]-[0060], show and disclose accessing the digital image (document), which includes a closed area defined by edges surrounding an open area (Figs. 13-14, paragraph [0067], [0069])), which is similar or equivalent accessing the document, the document including a closed region characterized by an open area boundary surrounding an open area; Figure 13-14 show rectangle frame pictures and a couch (visual objects)); 
displaying the document on a display (Reynolds, Figs. 13-14, paragraphs [0059]-[0060], [0065], show and disclose displaying the digital image (document) on a display);
receiving a first user input selecting a region of interest within the document and in the open area (Reynolds, Figs. 13-14, paragraphs [0059]-[0060], show and disclose receiving a first user input clicking an area (region of interest) within the digital image (document) and in the open area (Fig. 14, paragraph [0060]));
receiving a second user input selecting at least visual object, of the one or more visual objects, not to be considered a portion of the open area boundary (Reynolds, Figs. 23-24, paragraphs [0062]-[0064], show and disclose receiving a second user input selecting and masking an undesired area (visual object) in the open area to be blocked off without the paint bleed into the masked undesired area (Figs. 23-24 element 71, paragraphs [0062]-[0064]), which is similar or equivalent to receiving a second user input selecting a visual object not to be associated with the open area boundary)’, and
Reynolds does not specifically teach:
based on the first and second user inputs, iteratively displaying, over a time interval of multiple time segments, a fill area, the fill area being defined visually by outwardly expanding vertices from the region of interest and bounded by an expanding fill perimeter limited by the open are a boundary, wherein the open area boundary does not comprise the at least one visual object of the one or more visual objects based on the second user input.
However, Reynolds teaches in Figs. 13-14 & 23-24, paragraphs [0060], [0067], [0077], [0062]-[0064], which show and disclose based on the first and second user inputs, growing the radius of the paint applied to the surface of the clicked area to fill in the unpainted areas of the clicked area (paragraph [0060]) without bleeding/crossing over the masked undesired area (visual object) (paragraph [0064]).
In the same field of endeavor, Allred discloses a method of defining a region of interest in a floor plan document including identifying a point (first input) within the region of interest, identifying notations (second input) in the floor plan document potentially indicative of walls near the identified point, and identifying notations in the floor plan document potentially indicative of protrusions from the walls near the identified point (Abstract).  Allred further discloses the first potential protrusion 202 (first user input selecting a region of interest) (See Figure 4 and paragraph [0032]).  Allred further discloses drawing a straight-line distance SLD (second user input selecting at least one object not to be considered a portion of the open area boundary) from point C to point B, to create a new area of interest (See Figure 5 and paragraphs [0032]-[0033], [0037]).  
It would have been obvious to one of an ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Reynolds (which teaches based on the first and second user inputs, growing the radius of the paint applied to the surface of the clicked area to fill in the unpainted areas of the clicked area (paragraph [0060]) without bleeding/crossing over the masked undesired area (visual object) (paragraph [0064])), to include the concepts of create a region of interest based on receiving a first user input selecting a region of interest within a document and in the open area, and receiving a second user input selecting at least one visual object not to be considered a portion of the open area boundary, as taught by Allred.  The combination of teachings of Allred and Reynolds would have interpreted and utilized either the concept of “based on the first and second user inputs, iteratively displaying, over a time interval of multiple time segments, a fill area, the fill area being defined visually by outwardly expanding vertices from the region of interest and bounded by an expanding fill perimeter limited by the open area boundary, wherein the open area boundary does not comprise the visual object” taught by Applicant, or “based on the first and second user inputs, growing the radius of the paint applied to the surface of the clicked area to fill in the unpainted areas of the clicked area without bleeding/crossing over the masked undesired area” taught by Reynolds, and the outcome result of using a painting tool to outwardly fill or grow the radius of the paint within a region of interest of an image having an boundary would have been the same.

Regarding Claim 14, the rejection of Claim 13 is incorporated and furthermore Reynolds and Allred teach wherein the second user input selecting the at least one visual object comprises digitally erasing or digitally painting over the at least one visual object not to be considered a portion of the open area boundary (Reynolds, Fig. 19, paragraphs [0061]-[0064], show and disclose the second user input selecting the undesired area (visual object) comprising erasing/removing the paint from the undesired area (visual object), which is similar or equivalent to the second user input selecting the visual object comprises digitally erasing or digitally painting over the visual object not to be associated with the open area boundary; Also see Figures 4-8 of Allred).
Regarding Claim 15, the rejection of Claim 13 is incorporated and furthermore Reynolds teaches farther comprising:
upon iteratively displaying the fill area, receiving a third user input defining a portion of the open boundary (Reynolds, Fig. 22, paragraphs [0061]-[0064], show and disclose upon iteratively displaying the fill area, receiving a third user input defining another undesired area of the open boundary (paragraph [0062]), which is similar or equivalent to upon iteratively displaying the fill area, receiving a third user input defining a portion of the open boundary).

Regarding Claim 16, the rejection of Claim 15 is incorporated and furthermore Reynolds and Allred teach wherein the third user input defining the portion of the open boundary comprises adding a wall to constrain the fill area (Reynolds, Fig. 22, paragraphs [0062]-[0064], [0067] show and disclose the third input defining the portion of the open boundary comprises creating a straight line (adding a wall) (Fig. 20 element 58) to block off the undesired area (constrain the fill area) (Fig. 20, paragraph [0062]), which is similar or equivalent to the third input defining the portion of the open boundary comprises adding a wall to constrain the fill area; Also see Figures 4-8 of Allred).

Regarding Claim 17, the rejection of Claim 13 is incorporated and furthermore Reynolds teaches generating a work image from the document (Reynolds, paragraphs [0082]-[0084], disclose creating a color representation of the digital image (paragraph [0082]), which is similar or equivalent generating a work image from the document).

Regarding Claims 22-26, these are system claims, which are corresponding to the computer-implemented method Claims 13-17. Therefore, they are rationally rejected for the same reason as the computer-implemented method Claims 13-17.

Regarding Claims 31-32, these are non-transitory computer readable medium claims, which are corresponding to the computer-implemented method Claims 13-14. Therefore, they are rationally rejected for the same reason as the computer-implemented method Claims 13-14.

Claims 18-21, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Allred as applied in Claim 17 above, and further in view of Collins (US Patent No. 7715642).

Regarding Claim 18, the rejection of Claim 17 is incorporated and furthermore Reynolds and Allred do not specifically teach wherein generating the work image comprises converting the document to a monochrome bitmap having a predetermined resolution.
However, Collins teaches wherein generating the work image comprises converting the document to a monochrome bitmap having a predetermined resolution (Collins, col. 4:5-41, col. 5:32-56, col. 6:17-26 & 65-67, col. 7:1-5, disclose a method of using a software painting tool to make changes to a cell/image (Fig. 4, element 70, col. col. 5:32-40) comprising creating a cell/image (work image) by converting the set of objects from the drawing into monochrome bitmap (col. 6:65-67, col. 7:1-5) where the monochrome bitmap is one-bit per pixel (col. 6:17-26), which is similar or equivalent to generating the work image comprises converting the document to a monochrome bitmap having a predetermined resolution).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein generating the work image comprises converting the document to a monochrome bitmap having a predetermined resolution as suggested by Collins into Reynolds and Allred’s systems because both these systems relate to a software painting tool. The combination would enable Reynolds’s system to provide efficient compression techniques applicable to monochrome images, such as run length encoding (RLE). With RLE, Reynolds’s system can easily yield 20:1 compression relative to the original textured image as Collins suggested in col. 5:50-56.

Regarding Claim 19, the rejection of Claim 18 is incorporated and furthermore Reynolds teaches wherein the work image is overlaid on the document and altered based on the first, second, and third user inputs (Reynolds, paragraphs [0082]-[0084], [0059], disclose the color representation (work image) is overlaid on the digital image (document) (paragraph [0059]) and modified based on the first, second, and third user inputs (paragraph [0082]), which is similar or equivalent to the work image is overlaid on the document and altered based on the first, second, and third user inputs).

Regarding Claim 20, the rejection of Claim 18 is incorporated and furthermore Reynolds teaches wherein the displaying of the fill area in each of the multiple time segments is based upon the work image (Reynolds, Figures. 13-14 & 23-24, paragraphs [0082]-[0084], [0059], show and disclose the displaying of the fill area in each of the growing radius painted surface areas is based upon the color representation (work image) (paragraphs [0060], [0082]), which is similar or equivalent to the displaying of the fill area in each of the multiple time segments is based upon the work image).

Regarding Claim 21, the rejection of Claim 18 is incorporated and furthermore Collins teaches wherein the monochrome bitmap is defined by black and white pixels, the black pixels being associated with the open area boundary, the white pixels within the open area boundary being associated with the open area (Collins, col. 5:32-40, disclose the cell/image, which is a monochrome bitmap (col. 6:65-67, col. 7:1-5), having black boundary pixels bordering white regions (col. 4:5-15), which is similar or equivalent to the monochrome bitmap is defined by black and white pixels, the black pixels being associated with the open area boundary, the white pixels within the open area boundary being associated with the open area).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the concept of having wherein the monochrome bitmap is defined by black and white pixels, the black pixels being associated with the open area boundary, the white pixels within the open area boundary being associated with the open area as suggested by Collins into Reynolds’s system because both these systems relate to a software painting tool. The combination would enable Reynolds’s system to provide efficient compression techniques applicable to monochrome images, such as run length encoding (RLE). With RLE, Reynolds’s system can easily yield 20:1 compression relative to the original textured image as Collins suggested in col. 5:50-56.

Regarding Claims 27-30, these are system claims which are corresponding to the computer-implemented method Claims 18-21. Therefore, they are rationally rejected for the same reason as the computer-implemented method Claims 18-21.

Double Patenting
23.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, All F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington,A\% F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, 7, 10 and 11 of U.S. Patent/Application 10452751/15864989. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 6, 7, 10 and 11 of Patent/Application 10452751/15864989 teach every element of Claim 13 of the instant application and thus anticipate the claim of the instant application. 
Response to Amendment
Applicant’s arguments and amendments filed on 10-21-2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 13-32 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., receiving a second user input selecting at least one visual object, of the one or more visual object, not to be considered a portion of the open area boundary, and based on the first and second user inputs … wherein the open are boundary does not comprise the at least one visual object of the one or more visual objects based on the second user input) to the claims which significantly affected the scope thereof.  Please see the rejection above with new reference added - Allred.

In the Remarks, Applicant argued that Patent ‘751 does not disclose or suggest “receiving a second user input selecting at least one visual object, of the one or more visual objects, not to be considered a portion of the open area boundary” and “the fill area being defined visually by outwardly expanding vertices from the region of interest and bounded by an expanding fill perimeter limited by the open area boundary, wherein the open area boundary does not comprise the at least one visual object of the one or more visual object based on the second user input.”
Examiner disagrees because Claims 6-7, 10 and 11 of Patent ‘751 teaches these limitations.  Claims 6-7, 10 and 11 of Patent “751 disclose “receiving a user input defining a portion of the open area boundary”, “generating a work image form the document”, “wherein the displaying of the fill area in each of the multiple time segments is based upon the work image”, and “prior to receiving the user input of the region of interest, receiving a user input of a floor tool indicator within the document, the floor tool indicator being painted over visual elements that are not to be associated with the open area boundary, wherein the iteratively displaying of the fill area is performed based on the user input of the floor tool indicator and the user input of the region of interest”.  The combination of claims 6, 7, 10, and 11 of Patent ‘751 would disclose the limitations “receiving a second user input selecting at least one visual object, of the one or more visual objects, not to be considered a portion of the open area boundary” and “the fill area being defined visually by outwardly expanding vertices from the region of interest and bounded by an expanding fill perimeter limited by the open area boundary, wherein the open area boundary does not comprise the at least one visual object of the one or more visual object based on the second user input.”

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CHAU T NGUYEN/Primary Examiner, Art Unit 2177